Citation Nr: 1546262	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder; and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder; and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a right shoulder disorder.   

4.  Entitlement to service connection for a right knee disorder.

5  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to a compensable rating for epididymitis.   

8.  Entitlement to a grant of total disability rating for compensation based on individual unemployability (TDIU) prior to September 21, 2011.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010, and October 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision dated in August 2013, the RO granted service connection for posttraumatic stress disorder with a rating of 100 percent effective September 21, 2011; so the issue of a total rating/individual unemployability from that date is moot.


FINDINGS OF FACTS

1.  In a rating decision dated in July 2005 the RO denied, on the merits, the issues of service connection for a back disorder and a left knee disorder.  

2.  Evidence compiled since the RO's July 2005 denial of service connection for a back disorder and a left knee disorder is new and material.

3.  The Veteran did not complain of, was not diagnosed with, and was not treated for a low back, right shoulder, left or right knee, or left or right ankle disorder during service; and the evidence fails to relate any current disability to service.

4.  The Veteran's epididymitis has not been productive of complete atrophy of both testes, and the Veteran has not been under long-term drug therapy, has not been hospitalized, and has not required intermittent intensive management for his groin pain, at any time during the appeal period.
 
5.  The Veteran has been in receipt of a total rating since September 21, 2011, and his service-connected disabilities prior to September 21, 2011, namely, epididymitis and ilioguinal strain, were not, singularly or in combination, productive of unemployability.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying service connection for a left knee disorder and a back disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received since the July 2005 denial of service connection for a back disorder, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received since the July 2005 denial of service connection for a left knee disorder, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


4.  A back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A right shoulder disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

6.  A right knee disorder was not incurred in or aggravated by active duty service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

7.  A left knee disorder was not incurred in or aggravated by active duty service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

8.  A right ankle disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

9.  A left ankle disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

10. The criteria for a compensable rating for epididymitis are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.115b, Diagnostic Code 7523 (2015).

11.  The criteria for a grant of TDIU prior to September 21, 2011, are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in August and October of 2009; April and May of 2010; and October of 2011.  These letters amply apprised the Veteran of the information and evidence needed to prevail on his claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

VA also assisted the Veteran in the development of his claims.  The Veteran's service and post-service treatment records have been obtained and are in the claims file.  Social Security disability records have also been obtained and are in the claims file.  Additionally, the Veteran was afforded numerous VA examinations; and the reports of those examinations are of record.  He was also offered the opportunity to testify before a member of the Board, which he initially accepted, but later withdrew.  

Although the Veteran was not accorded a VA examination with regard to his claim for service connection for a knee or ankle disorder, the Board finds that none is needed because the second criterion under McLendon is not met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies).

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



II.  New and material evidence

In a rating decision dated in July 2005 the RO denied, in pertinent part, the issues of service connection for a back and a left knee disorder.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issues were either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In October 2009 the Veteran submitted a new claim for service connection for a left knee and a low back disorder, which was denied in the February 2010 rating decision.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence of record at the time of the July 2005 rating decision included service treatment records, which contain no record of any back or knee complaints, diagnosis, or treatment.  

Left knee

In its July 2005 rating decision the RO denied the issue of service connection for a left knee disorder on the grounds that there was no record of a left knee disorder during service, and no evidence of a current disorder.  

Evidence compiled since the July 2005 rating decision includes VA and private medical records dating from 2008, which show a diagnosis of bilateral knee osteoarthritis.  See, e.g., April 2008 VA Rheumatology Clinic record.  This evidence is new since it was not of record at the time of the July 2005 denial, and material as it raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim for service connection for a left knee disorder is reopened and will be addressed in Part III of this decision.  

Back/lumbar spine

In its July 2005 rating decision the RO denied the issue of service connection for a back disorder on the grounds that there was no permanent residual or chronic disability related to an in-service complaint of stiff neck.  

Evidence compiled since the July 2005 rating decision includes the Veteran's assertion during an April 2008 VA Rheumatology consult that he has had low back pain for more than 20 years, placing it proximate to service; and medical evidence, in September 2010, of degenerative joint disease of the lumbosacral spine.  See September 2010 VA spine examination report.  This evidence is new since it was not of record at the time of the July 2005 denial, and material as it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence having been presented, the claim for service connection for a back disorder is reopened and will be discussed next.  

III.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all the evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Facts and Analysis

Service treatment records contain no record of any complaint, diagnosis, or treatment related to the back, right shoulder, right or left knee, or right or left ankle.  Although VA and private medical records dating from 2008 show right shoulder and low back degenerative disease and bilateral knee osteoarthritis, there is no record of arthritis in the year after service.  There is also no probative evidence that relates the Veteran's right shoulder, low back, knee, or ankle problems to service; and, in fact, no medical evidence, whatsoever, regarding any disorder of the ankles.  These facts weigh against the Veteran's claims.

According to a December 2009 VA examiner, the Veteran's right shoulder and upper back pain is secondary to a cervical spine injury he sustained during an August 2008 motor vehicle accident; and there is no medical evidence of record to the contrary.  See also Veteran's report during his September 2010 VA examination that his low back pain started after his cervical spine surgery.  This contravenes the Veteran's earlier claim during a 2008 rheumatology consult of low back pain for the past 20 years, and weighs heavily against the claims of service connection for a right shoulder and back disorder.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (providing that the credibility of a witness can be impeached by a showing of inconsistent statements).  Further, there is no medical evidence that relates the Veteran's low back, knee, or ankle complaints to service.  

Although the Veteran himself now contends that his back, right shoulder, bilateral knee, and bilateral ankle complaints are somehow related to service, this a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  The Veteran's lay opinion is therefore little more than conjecture and is of no probative weight.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  He has also presented no competent medical evidence in support of his lay opinion.  See 38 C.F.R. § 3.159(a)(1)).  At this point the weight of the evidence is decidedly against the claims.

As for service connection for a left or right knee disorder secondary (per 38 C.F.R. § 3.310) to a right or left ankle disorder, the Veteran is not service-connected for an ankle disability (and service connection is not warranted), so service connection under this theory of entitlement is not possible.  

The Board accordingly finds that the preponderance of the evidence is against the claims.  Service connection for a back/low back disorder, a right shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

The Board again notes that the Veteran was not accorded a VA examination on the claims for service connection for a knee and ankle disorder, and reiterates that none is needed as the Veteran did not complain about his knees or ankles during service, his knees and ankles were not treated during service, and he was not diagnosed to have any knee or ankle disorders during service.  There also is no probative evidence that suggests that his bilateral knee arthritis, which presented more than one year after his separation from service, is related to service; and there is no medical evidence of an ankle disorder (see, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999) (nothing that service connection requires medical evidence of a current disability). 




IV.  Increased Rating  

In correspondence dated in August 2009 the Veteran requested an increased rating for his service-connected epididymitis, which was rated as noncompensably disabling.  In a rating decision dated in October 2009 the RO considered the claim and denied it.  The Veteran appealed that decision.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

In rating a disability that is not listed in the Ratings Schedule it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The Veteran's epididymitis is currently rated by analogy under Diagnostic Code 7523, which provides for a noncompensable rating where there is complete atrophy of one testicle, and a 20 percent rating if there is complete atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

Facts and Analysis

On VA examination in September 2009 the Veteran complained of recurrent epididymitis when he overexerted himself.  Physical examination found normal testicles, prostate, and epididymis/spermatic cord/scrotum.  

On VA examination in September 2010 the Veteran complained of progressively worsening groin pain, particularly when lifting and pulling equipment.  Physical examination found no signs or symptoms of swelling, redness, or tenderness on palpation of the testes and scrotum, although a scrotal ultrasonography did find tiny cysts in both testes.  However, blood flow was symmetrical bilaterally and there was no evidence of hydrocele, varicocele, or any masses.  Diagnosis was groin strain.

As set forth above, a compensable rating under Diagnostic Code 7523 is not possible unless there is complete atrophy of both testes, which in this case there is not.  A compensable rating for epididymitis under Diagnostic Code 7523 is therefore not warranted at any time during the appeal period.  

The Board has also considered the Veteran's epididymitis disability under the chronic epididymo-orchitis provisions of Diagnostic Code 7525, which calls for evaluation of the disability under the urinary tract infection provisions at 38 C.F.R. § 4.115a.  However, the criteria for even a 10 percent rating under those provisions are not met as the Veteran is not under long-term drug therapy for his epididymitis, has not been hospitalized therapy for his epididymitis, and has not required intermittent intensive management therapy for his epididymitis at any time during the appeal period.

As for an extraschedular rating, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's epididymitis disability has been productive of discomfort; a disability picture that is contemplated by the assigned schedular rating criteria.  Moreover, other diagnostic criteria provides for compensation on findings of testicular atrophy, swelling, redness, or masses; of which there is none in this case.  The rating schedule is therefore adequate to evaluate the Veteran's epididymitis disability and referral for consideration of an extraschedular rating is not warranted.

V.  Unemployability   

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Facts and Analysis

In a rating decision dated in August 2013 the RO granted service connection for posttraumatic stress disorder with a rating of 100 percent effective September 21, 2011; which renders the Veteran's claim for TDIU moot from that point.  Prior to that, the Veteran did not meet the schedular criteria for a grant of TDIU, as his only service-connected disabilities, were epididymitis and ilioguinal strain, which were each rated as noncompensable.  
There is also no probative evidence that the Veteran's epididymitis and ilioguinal  train, singularly or in combination, rendered him unemployable prior to September 21, 2011.  Indeed, in his 2008 claim for Social Security disability benefits the Veteran made no mention of his service-connected epididymitis or ilioguinal strain; he did not identify either disability as an impediment to employment.  Instead, he reported that he had quit working in 2008 because of his nonservice-connected cervical spine and bilateral knee disorders.  And, in his VA claim for TDIU in 2010 the Veteran specified that he was unable to work due to his neck, back, and knee problems; he again made no mention of his service-connected epididymitis or ilioguinal strain.  Given these circumstances, the weight of the evidence is decidedly against a finding of unemployability due to service-connected disabilities prior to September 21, 2011.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a left knee disorder is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for a back disorder is reopened.

Service connection for a back/low back disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Entitlement to a compensable rating for epididymitis is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


